OPINION — AG — ** RESIDENCE — ELECTION ** QUESTION: IF A LADY LIVING IN KANSAS WHO HAS NEVER BEEN IN OKLAHOMA IN HER LIFETIME MARRIES AN OKLAHOMA SERVICEMAN (MILITARY, ARMY ETC), WHICH SAID SERVICEMAN IS ENTITLED TO A EAR BALLOT, IS THAT LADY ALSO ENTITLED TO VOTE IN OKLAHOMA SINCE SHE IS NOT A SPOUSE OF AN OKLAHOMA SERVICEMAN, EVEN THOUGH THE LADY HAS NEVER BEEN IN OKLAHOMA, AND NOW LIVING IN CALIFORNIA ? — AFFIRMATIVE (OUTSIDE THE STATE, HEAD OF HOUSEHOLD, ELECTION, ABSENTEE BALLOT, RESIDENCE) CITE: 26 Ohio St. 345.1 [26-345.1], 32 Ohio St. 2 [32-2], ARTICLE III, SECTION 1 (FRED HANSEN)